The second count of the indictment sufficiently charges the offense condemned by the statute. Acts 1927, p. 704, approved September 6, 1927. We hardly see how the charge could be more definite or specific.
The act above referred to is not in violation of section 45 of the Constitution of 1901. Such act does not revive, amend, or extend an existing act by its title merely. The statute creates a new and distinct crime.
The other questions raised are either free from error or were of such character as not to injuriously affect the substantial rights of the defendant.
The defendant has had a fair trial. Let the judgment be affirmed.
Affirmed.